DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16874164 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recites the same subject matter.
As to claim 1, claim of the copending application recites the same resonator body with piezoelectric layer, device layer and top conductive layer with the connection to the piezoelectric layer and carrier.  The current application is broader in scope to that of the copending application, and as such claim 1 of copending application 16874164 anticipates claim 1 of the current application.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 14 recites the limitation "the substrate”.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klee et al (Patent 6653913, further referred to as Klee).
As to claim 1, Klee teaches a bulk acoustic resonator (fig 1, BAW-R) comprising: a resonator body (5, 6, 7, column 4 lines 28-30)) including a piezoelectric layer (6); a device layer (2); a top conductive layer (7) on the piezoelectric layer opposite the device layer, wherein substantially all of a surface of the device layer is for mounting the resonator body to a carrier (1) that is separate the resonator body (1 is separate from the resonator body formed from 5, 6, 7).
As to claim 2, Klee teaches the surface of the device layer opposite the piezoelectric layer is for mounting the entirety of the resonator body to the carrier (the resonator body is mounted to the carrier (1)).

As to claim 4, Klee teaches the device layer comprises diamond (column 7 lines 19-30).
As to claim 5, Klee teaches the top conductive layer comprise spaced conductive lines or fingers (column 1 lines 25-47, column 4 lines 27-37, forms conductive lines).
As to claim 6, Klee teaches the resonator body comprises a bottom conducing layer (5) between the piezoelectric layer and the device layer.
As to claim 7, Klee teaches that the surface of the device layer facing the carrier is for mounting its entirety directly to the carrier ((2) is mounted directly to the carrier (1)).
As to claim 8, Klee teaches at least one temperature compensation layer (10) positioned: on top the conductive layer (10 is on top 7, column 7 lines 1-6).
As to claim 9, Klee teaches the resonator body further comprises  substrate (column 7 lines 41-45) attached to the device layer opposite the piezoelectric layer; and a surface of the substrate facing the carrier is for mounted the resonator body to the carrier (opposite of (2) and connected to (1)).
	As to claim 10, Klee teaches the surface of the device layer facing the carrier is mounted in it entirety directly to the substrate (column 7 lines 41-45).
	As to claim 11, Klee teaches substrate comprises silicon (column 7 lines 41-45).
	As to claim 12, Klee teaches at least one temperature compensation layer (10) positioned: on top the conductive layer (10 is on top 7, column 7 lines 1-6).
	As to claim 13, Klee teaches another substrate between the substrate and the piezoelectric layer (column 7 lines 41-45).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Handtmann et al (Pub 2009/0096550) teaches forming a BAW device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY M SHIN whose telephone number is (571)270-7356.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY M SHIN/Primary Examiner, Art Unit 2849